DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 01/25/2021. Claims 1-15 are previously cancelled. Claims 16-21, 23-29 and 32-35 are amended. Claim 36 is new. Claims 16-36 are pending.

Allowable Subject Matter
Claims 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 16, and similarly independent claims 29 and 35, the prior art of record fails to teach or suggest “An apparatus comprising at least one processor; and at least one non-transitory memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: provide for presentation of virtual-or-augmented reality content comprising data to provide a virtual space in which to present a first sensory scene and a second, different sensory scene as one of virtual reality or augmented reality to a user having a location and orientation in the virtual space, the sensory scenes comprising content for presentation to the user at least from one of specific directions or specific locations in the virtual space, the sensory scenes selected from: a visual scene for presenting visual content, an audio scene for presenting audio content, a tactile scene for presenting touch stimuli content, an olfactory scene for presenting olfactory stimuli content, or a taste scene for presenting taste stimuli content, the sensory scenes defined relative to the virtual space such that one or both of a user-input to change user orientation in the virtual space or a user-input to change user location in the virtual space provides for a corresponding change in presentation of at least the first and second sensory scenes relative to the user to account for the orientation and location of the user in the virtual space; provide for locking of the first sensory scene based on a user-lock-input to maintain at least one of a current user orientation or a current user location for the first sensory scene; and in response to the user-lock-input and receipt of at least one of the user-input to change the user orientation in the virtual space or the user-input to change the user location in the virtual space, provide for: presentation of the second sensory scene with a corresponding change in the second sensory scene relative to the user to account for the change in one or both of the orientation or the location of the user in the virtual space; and presentation of the first, locked, sensory scene with no corresponding change in the first sensory scene relative to the user to account for the change in one or both of the orientation or the location of the user in the virtual space”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624